DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
Claims 1-12 are allowed.
Claim 1 is allowed primarily because the prior art does not sufficiently teach or suggest the claimed invention as a whole with regard to the newly added limitations concerning a movement range of a visual line of the user that is detected from a plurality of outputs from the claimed sensor group over a predetermined period of time is compared with a predetermined threshold for determining a respective work state support information for two work states (i.e., first state and second state). In the exemplary closest prior art previously cited, Nishizawa and Yoshida do not teach the differentiating limitations. A newly found reference made of record by Jiang et al. (US 2016/0269631) teaches in Fig. 22 and paras. [0189]-[0199] two work states associated with a movement range of a visual line of the user shorter and longer than a threshold are displayed as distinguishable guide information 22b and 22c, respectively. However, it is rendered not obvious to further modify the technique of Nishizawa and Yoshida with Jiang’s technique because Jiang’s technique addresses using a specific object of interest as a reference for detecting a change of the movement range of a visual line of a user while Yoshida’s technique of visual line detection addresses determining an object to be a user’s 
Claims 2-10 are allowed because they depend on claim 1.
Claims 11 an 12 are allowed because each of them contains the same allowable subject matter in claim 1.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to XUEMEI ZHENG whose telephone number is (571)272-1434.  The examiner can normally be reached on Monday-Friday: 9:30 pm-6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benjamin Lee can be reached on 571-272-2963.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 






/XUEMEI ZHENG/             Primary Examiner, Art Unit 2693